UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7084



MARCUS DARRELL MACK,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES
DEPARTMENT OF JUSTICE; NORMAN K. MOON; BRUCE
PAGEL; FRANK HARMAN; DAVID R. BEAN, U.S.
PROBATION OFFICER; SNOOK & HAUGHEY, Law Firm;
JOHN LLOYD SNOOK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-325-7)


Submitted:   November 19, 2003            Decided:   December 3, 2003


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Darrell Mack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Marcus     Darrell   Mack   appeals   the   district    court’s    order

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. § 1915A(b)(1) (2000).           We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.          See Mack v. United States,

No. CA-03-325-7 (W.D. Va. May 16, 2003).           Additionally, we decline

to     consider    Mack’s   prosecutorial     misconduct      and   sentencing

arguments, both raised for the first time on appeal.                See Muth v.

United States, 1 F.3d 246, 250 (4th Cir. 1993).            We dispense with

oral    argument     because   the   facts   and   legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       AFFIRMED




                                       2